ALLOWABILITY NOTICE
Response to Amendments
Applicant's Amendment filed 6/10/2022 has been entered.  Claims 10 and 12-20 are pending in the application.  Claims 10 and 20 have been amended.   Claims 1-9 have been cancelled. Claim 20 was withdrawn due to a previous restriction requirement.  
Applicant’s amendments have merely incorporated the allowable subject matter of Claim 11 into independent Claim 10, therefore, the 103 rejections of 3/10/2022 have been withdrawn and Claims 10 and 12-19 are in condition for allowance.  
Additionally Applicant has made similar amendments to Claim 20 which now incorporate every limitation of allowable claim 10.
Applicant has also requested rejoinder of claim 20 should claim 20 be deemed in condition for allowance.
Election/Restrictions
Claims 10 and 12-19 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claim 20 is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 11/13/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 10 and 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regard to Claims 10 and 20, which now include the allowable subject matter of original Claim 11, the claims are allowable for reasons indicated in the previous office action, mailed 3/10/2022.  Claim 20 has been amended to require all limitation of allowable claim 10.
Claims 12-19 are also allowable by virtue of their dependency on Claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WOLCOTT whose telephone number is (571)272-9837. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court D. Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745